DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7-12, 14, 15 and 18-20 have been examined.
Claims 2, 5, 6, 13, 16 and 17 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 3, 4, 7-12, 14, 15 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: The 03/07/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to recite subject matter that is clear and supported by the disclosure. Also, see the Applicant’s arguments which accompany these amendments that explain how the amendments address the 112(a) and 112(b) rejections, where the Examiner agrees with the explanations provided in these arguments.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Winkle (2018/0033315), Kotecha (2016/0371985), Haider et al. (2021/0125507), McMillian et al. (10,450,091) and Jarrell (2016/0012730).
With respect to Claim 1 of the present application, Winkle teaches numerous limitations, such as the limitations directed to defining a network of devices, and the equivalent of receiving “suspend calls” and initiating calls from the devices, and 
However, the prior art taken either alone or in combination fails to teach or render obvious all limitations of the amended claims, particularly the limitations directed to “wherein the program instructions are further configured to cause the at least one processor to receive cost vectors from each waypoint computing device in the updated network and to determine the flight plan based at least partly on minimizing a total of the cost vectors, wherein the cost vectors represent speed of traffic through each traffic corridor, wherein each waypoint computing devices is configured to monitor UAV speed of traffic performance for traffic corridors connecting to all of its neighboring waypoint computing devices and to adjust the cost vectors based on the monitored speed of traffic performance in a routing table and wherein the waypoint computing devices are each configured to share the routing table with all of its neighboring waypoint computing devices such that the routing tables are propagated throughout the updated network”.
Specifically, the prior art does not teach minimizing a total of cost vectors where the cost vectors represent a speed of traffic, and where the cost vectors are adjusted based on a monitored speed of traffic in traffic corridors that connect neighboring devices, and where a routing table is used to adjust the cost vectors, and where the routing table is propagated throughout the updated network.
McMillian et al. (10,450,091) teaches drone landing platforms, where each drone landing platform can monitor local conditions in its vicinity, including traffic, and can send information of local conditions detected by sensors to a drone (McMillian et al.; see col.3, particularly lines 57-67 and col.4, particularly lines 1-28), and Jarrell (2016/0012730) teaches communication stations that may communicate with one another and share UAV traffic information, such as “general UAV traffic or congestion levels, UAV traffic or congestion levels associated with a particular air corridor or group of air corridors, UAV traffic or congestion levels associated with a particular right-of-way or right-of-way zone, or UAV traffic or congestion levels associated with a particular area of the environment” (Jarrell; see P[0082]), McMillian et al. and Jarrell are not directed specifically to each one of multiple stations being capable of adjusting cost vectors based on monitored traffic or congestion levels connecting to neighboring stations and sharing these adjusted cost vectors among all stations in an updated network.
The Examiner notes that the Applicant appears to argue that the “routing table” is not taught by the prior art, however, the Examiner disagrees with this argument, as the “routing table” is simply a label given to data, and the limitations directed to the steps of each device adjusting the cost vectors of the “routing table” and then sharing the “routing table” among all the devices are the limitations that, when taken together with all other claimed limitations, are not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662